*217ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant insists in his motion that the trial court erred in declining to postpone the case until he should have been served with a copy of the indictment two full days. In identical cases the proposition has been decided against appellant. Revill v. State, 87 Texas Crim. Rep., 1, 218 S. W., 1044; Wells v. State, 94 Texas Crim. Rep., 379, 248 S. W., 378; Kimbrough v. State, 99 Texas Crim. Rep., 537, 270 S. W., 862. In the Kimbrough case cited, this point was discussed at length by the writer of this opinion.
Appellant also contends that we erred in holding that the judgment should not be reversed merely in order that upon a trial appellant might have submitted to the jury again the question of giving him a suspended sentence. The motion of appellant is strongly persuasive but he submits no authorities, and we are not led to believe our former holding erroneous. No change was made by the terms of chapter 138, Acts Regular Session of 42nd Legislature, 1931, (Vernon’s Ann. P. C., art. 689) which would require of the jury any greater or less penalty, or give them any greater latitude in inflicting a greater or less penalty than was fixed by law at the time of trial. We have no means of knowing, nor has appellant any ground for assuming, that under the amended statute the jury would give him a suspended sentence. The evidence on the question of appellant’s age, at the time of this trial, was conflicting and in such condition as that if the jury had been inclined to accept his testimony, they might have properly decided this issue in his favor and have given him a suspended sentence, but they did not see fit to do so. We have no right to reverse cases upon such purely speculative grounds.
The motion for rehearing will be overruled.

Overruled.